DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 12/15/2021.
Claims 1, 8, and 15 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy P. Sullivan (Reg. No. 47,981) on 1/13/2021.
The application has been amended as follows: 	1. 	(Currently Amended) A method for providing service to a wireless communication device while traveling, the method comprising:	receiving travel itinerary information for a user associated with the wireless communication device, the travel itinerary information including a travel destination location and a date of travel;	retrieving account information associated with the user, the account information including wireless communication services for which the user has subscribed;	determining that the wireless communication device is unauthorized to use, during travel to the travel destination or at the travel destination, one or more partner wireless communication services provided by a partner wireless communication network that includes at least one of the wireless communication services; 	transmitting configuration data to the wireless communication device that provides information associated with accessing at least one of the one or more partner wireless communication services; and	causing the wireless communication device to be configured to use the at least one of the one or more partner wireless communication services provided by the partner wireless communication network.	3.	(Currently Amended) The method of claim 1, wherein the partner wireless communication network is a cellular network operating at the travel destination location.	8.	(Currently Amended) A non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a computing device, cause a radio access provider to perform operations comprising:, during travel to the travel destination or at the travel destination, one or more partner wireless communication services provided by a partner wireless communication network that includes at least one of the wireless communication services;	transmitting configuration data to the wireless communication device that provides information associated with accessing at least one of the one or more partner wireless communication services; and	configuring the wireless communication device to use the at least one of the one or more partner wireless communication services provided by the partner wireless communication network, the partner wireless communication network providing partner wireless communication services during travel. 	10.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the partner wireless communication network is a cellular network operating at the travel destination location.	15.	(Currently Amended) A method for a radio access provider to allow its customers to maintain voice and/or data coverage while traveling, the method comprising:	receiving, travel itinerary information for a user associated with a wireless communication device, the travel itinerary information including a travel destination; 	determining that the wireless communication device is unauthorized to use, during travel to the travel destination or at the travel destination, one or more partner wireless communication services provided by a partner network; 	causing configuration data to be provided to the wireless communication device that provides information associated with accessing at least one of the one or more partner wireless communication services; and	configuring the wireless communication device to use the at least one of the one or more partner wireless communication services provided by the partner network at the travel destination.
Response to Arguments
Applicant’s arguments, see pages 8-15, filed 12/15/2021, with respect to claims 1-20 have been fully considered and are persuasive in light of the above Examiner’s amendment.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 8, and 15, the Examiner agrees with Applicant’s arguments filed 12/15/2021 that the prior art does not disclose or suggest the claimed invention wherein the detailed methods and non-transitory computer-readable medium are now required to perform the claimed determination during travel to the travel destination or at the travel destination in combination with the rest of the detailed claim limitations. These limitations in combination with the rest of the claimed limitations are not taught by the prior art. Applicant’s terminal disclaimer in view of the parent patent U.S. 10,470,092 also overcomes the previous double patenting rejection.Regarding claims 2-7, 9-14, and 16-20, the claims are allowable because they depend from allowable claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474